Citation Nr: 1021670	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  08-14 170	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a total rating based on unemployability due to 
service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from August 1943 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In December 2009 the Board granted an increased rating for 
posttraumatic stress disorder (PTSD) and remanded the issue 
of entitlement to a TDIU.  In a March 2010 rating decision, a 
TDIU was granted.  Thereafter, the appeal was recertified to 
the Board.



FINDINGS OF FACT

1.  In a March 2010 rating decision, a TDIU was granted by 
the Appeals Management Center (AMC).  

2.  In May 2010, the Veteran's representative indicated that 
this grant of a TDIU fully resolved their appeal, and that 
there remained no outstanding case or controversy on appeal.


CONCLUSION OF LAW

Upon the grant by the AMC of a TDIU, there remains no 
allegations of errors of fact or law for appellate 
consideration; as such, the Board does not have jurisdiction 
to review the appeal.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.204 (2009). 



`
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant, through his authorized 
representative, confirmed that there remain no allegations of 
errors of fact or law for appellate consideration following 
the grant of a TDIU by the AMC.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.




		
MICHAEL LANE
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


